Citation Nr: 0118161	
Decision Date: 07/11/01    Archive Date: 07/16/01	

DOCKET NO.  95-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 19, 1973, for the grant of service connection for 
bilateral hearing loss.  

2.   Entitlement to an original disability rating greater 
than zero percent for bilateral hearing loss from September 
19, 1973.  .

3.  Entitlement to an original disability rating greater than 
ten percent for bilateral hearing loss from July 28, 1994


REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Carol M. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in December 1994 of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
evaluation effective from July 28, 1994, the date of receipt 
of the veteran's petition to reopen his claim.  Subsequently, 
the veteran perfected a timely appeal with respect to the 
issues of entitlement to a disability rating greater than 
10 percent for bilateral hearing loss and entitlement to an 
effective date earlier than July 28, 1994, for the grant of 
service connection for bilateral hearing loss.  

The Board remanded the claim in March 1997 for further 
development.  The Board noted that the veteran appeared to 
raise the issue of clear and unmistakable error in the 
October 1973 rating action that initially denied service 
connection for defective hearing.  The Board concluded that 
that issue was inextricably intertwined with the veteran's 
earlier effective date claim.  The Board remanded that 
question to the RO to make a decision regarding the clear and 
unmistakable error claim before the Board could adjudicate 
the earlier effective date issue.  The RO has returned the 
claim to the Board for appellate review.  

While the case was in remand status, the RO determined that 
the October 1973 rating decision was clearly and unmistakably 
in error in denying service connection for hearing loss.  In 
a rating decision in July 1998, the RO granted service 
connection for bilateral hearing loss with a zero percent 
evaluation assigned effective September 19, 1973.  The zero 
percent evaluation was increased to 10 percent effective July 
28, 1994.  Accordingly the issue regarding the assigned 
rating has been recharacterized as shown on the title page. 

In addition, the RO granted an earlier effective date, that 
of September 19, 1973.  The veteran has continued to disagree 
with the effective date assigned.  As shown on the title 
page, this issue reflects the new effective date  

The issue of entitlement to an extraschedular rating for 
bilateral hearing loss will be discussed in the Remand 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO and 
VA's duty to notify and assist the veteran has been 
satisfied. 

2.  The veteran's initial claim for entitlement to service 
connection for bilateral hearing loss was received on 
September 19, 1973, more than a year after his separation 
from service on May 9, 1966.

3.  The veteran's bilateral hearing loss manifested in April 
1966 translates to Level A hearing in 1973, 1977 and 1979 and 
to Level I hearing in 1987.  

4.  In November 1994, the veteran's bilateral hearing loss 
was manifested by pure tone average thresholds of 56 decibels 
in the right ear and 55 decibels in the left ear at 1,000, 
2,000, 3,000 and 4,000 Hertz.  Speech recognition ability was 
78 percent in the right ear and 74 percent in the left ear.  
This constitutes Level IV hearing for the right ear and Level 
V hearing for the left ear.

5.  In December 1997, the veteran's bilateral hearing loss 
was manifested by pure tone average thresholds of 59 decibels 
in the right ear and 60 decibels in the left ear at 1,000, 
2,000, 3,000 and 4,000 Hertz.  Speech recognition ability was 
84 percent in the right ear and 88 percent in the left ear.  
This constitutes Level III hearing bilaterally.  

6.  In December 1998, the veteran's bilateral hearing loss 
was manifested by pure tone average thresholds of 55 decibels 
in the right ear and 61 decibels in the left ear at 1,000, 
2,000, 3,000 and 4,000 Hertz.  Speech recognition ability was 
96 percent bilaterally.  This constitutes Level I hearing 
bilaterally.  `

7.  In May 2000, the veteran's bilateral hearing loss was 
manifested by pure tone average thresholds of 56 decibels in 
the right ear and 65 decibels in the left ear at 1,000, 
2,000, 3,000 and 4,000 Hertz.  Speech recognition ability was 
84 percent in the right ear and 68 percent in the left ear.  
This constitutes Level II hearing for the right ear and Level 
V hearing for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation greater than zero 
percent for bilateral hearing loss have not been met prior to 
July 28, 1994.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, 4.87a Diagnostic Code 6297 (1973, 1977, 
1979); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1988).

2.  The criteria for a schedular evaluation greater than 10 
percent for bilateral hearing loss have not been met since 
July 28, 1994.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.85, 4.86, 4.87, Diagnostic Code 6101 (1994); 38 C.F.R. § 
4.85 Diagnostic Code 6100 (1999).

3.  The criteria for an effective date earlier than September 
19, 1973 for entitlement to service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1973). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A claim was received from the veteran in September 1973 
seeking service connection for bilateral hearing loss.  The 
veteran claimed that the loss of hearing began in service due 
to aircraft noise beginning in June 1963.   

On an examination for active duty in February 1962, pure tone 
thresholds, in decibels, were as follows:







HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
  0 (10)
15 (25)
NA
25 (30)
LEFT
-5 (10)
-5 (5)
 0 (10) 
NA
30 (35)

The threshold for 250 decibels was zero (15) bilaterally.  
(The figures in parentheses represent conversion from ASA to 
ISO standards.)

On an audiological evaluation in April 1966, pure tone 
thresholds, in decibels, were as follows:







HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
35 (45)
35 (40)
LEFT
-5 (10)
-5 (5)
    0 
(10)
40 (50)
30 (35)

The figures for 250 decibels were not provided.

In the October 1973 rating decision the RO noted that hearing 
is within normal limits where the speech reception and 
threshold is less than 16 decibels and the discrimination 
score is higher than 92 percent and where all pure tone 
thresholds in the 250 to 4,000 cycles per second (HERTZ) are 
less than 30 decibels with at least three of the frequencies 
15 decibels or less.  The RO concluded that the veteran's 
decreased hearing at enlistment was not permanently 
aggravated during active duty as shown on the audiometer 
testing.  The veteran was notified of this decision by a 
letter from the RO dated in January 1974 and initiated an 
appeal; however, the veteran did not perfect his appeal with 
respect to this claim. 

With his notice of disagreement, the veteran submitted a 
January 1974 notarized statement from K.W.N., stating that 
while enrolled in an audiology course in the summer of 1966 
she had tested the veteran and found that he registered a 
very marked hearing loss in the high tone speech frequencies.  
The veteran was re-tested at the West Texas Rehabilitation 
Center, and the results showing inner ear loss were the same 
for K. W. N. and her instructor, Dr. Ima Clevenger.  It was 
their hope that the veteran's nerves would recover from the 
high frequency noise shock within time.  Due to failure of 
the veteran to distinguish consonants and detect higher 
decibels, the diagnosis was nerve deafness.  In June 1974 the 
veteran stated that he doubted if Dr. Clevenger would have a 
record of the veteran's hearing test and that he was unable 
to contact Dr. Clevenger.  

In July 1994, the veteran attempted to reopen his claim and 
submitted duplicate copies of service medical records and a 
duplicate copy of the January 1974 statement prepared by K. 
W. N.  The veteran also submitted a copy of an "audiometric 
evaluation" cited by K. W. N. in her January 1974 sworn 
affidavit.  In August 1994, at the veteran's request, the RO 
requested medical evidence from Janis W. Gasch, M.S., of the 
Arizona Hearing Specialists.  Ms. Gasch sent a report with 
copies of the veteran's most recent audiograms, in October 
1989 and August 1994.  Ms. Gasch indicated that the test 
results showed that the veteran had a moderate to severe, 
high frequency, sensorineural hearing loss at 1,500 to 
8,000 Hz in both ears.  




On a VA audiological evaluation in November 1994, pure tone 
thresholds, in decibels, were as follows:  







HERTZ
500
1000
2000
3000
4000
RIGHT
NA
25
65
65
70
LEFT
NA
15
65
70
70

The average pure tone threshold was 56 decibels in the right 
ear and 55 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 78 percent in the 
right ear and of 74 percent in the left ear.  

The RO granted service connection for bilateral hearing loss 
in a rating decision in December 1994 and assigned a 
10 percent evaluation effective July 28, 1994.  The RO 
concluded that service connection for bilateral hearing loss 
was established under current regulations based on inservice 
records showing a significant shift in hearing thresholds in 
each ear "in applicable frequency," together with hearing 
loss now being shown on VA examination.  A 10 percent 
evaluation was assigned based on average pure tone thresholds 
and speech recognition percentages showing sufficient hearing 
loss for such an evaluation.  The effective date was date of 
receipt of the reopened claim, July 28, 1994.  

The veteran submitted a letter in November 1994 outlining his 
difficulties due to his hearing loss during the last 28 
years.

The veteran was notified of the RO's decision in December 
1994 and he submitted a notice of disagreement with the 
10 percent evaluation assigned.  He also questioned how the 
effective date could be in July 1994 when VA committed gross 
errors in his September 1973 claim.  The veteran argued that 
his loss of earnings started on the date of separation from 
the Air Force in May 1966 and not in July 1994.  He concluded 
that a minimum equitable and just evaluation would be 
40 percent and the effective date should be no later than 
separation from the United States Air Force in May 1966, with 
an absolute latest effective date in September 1973.  The RO 
responded to the veteran's statements by letter in April 1996 
informing the veteran of the prior denial.

The veteran was notified by letter in August 1996 that if he 
had any treatment of his hearing loss to complete and sign an 
authorization form for the RO to request the records.  The 
veteran was also notified to inform the RO whether he needed 
or wanted a current examination.  The veteran replied in 
August 1996 that the only test for his hearing loss other 
than the VA evaluation in June 1996 was the test conducted by 
Ms. Gasch and her report was in the file.  He also indicated 
that he was to be scheduled for a hearing test in October.  

An August 1995 VA audiological evaluation report notes that 
there was no significant change from the November 1994 
examination except at 1500 Hertz for the left ear which 
decreased 30 decibels.  In October 1994, the veteran was 
issued hearing aids.  

In May 1997, the veteran was requested to furnish the names 
of treating facilities.  He responded that he had received 
treatment at the VA Medical Center in Tucson, including audio 
testing done in July 1997.  VA treatment records show the 
veteran was seen on numerous occasions between November 1994 
and October 1997 complaining of hearing loss and difficulty 
with his hearing aid.  In December 1996, he was issued a new 
hearing aid.  In July 1997, he complained of significant 
difficulty hearing at work with decreased ability to 
understand speech. 

In July 1997, the veteran wrote that there had not been any 
private hearing tests in the last 2 1/2 years.  He had 
received treatment at the VA Medical Center in Tucson 
including audio testing in July 1997.  The veteran claimed 
entitlement to extraschedular hearing loss on the basis that 
medical evidence showing earning capacity impairment came 
from successive hearing tests given by VA and private 
audiologists.  His ability to hold job driving a truck was 
impaired and was currently threatened by his incorrectly 
hearing customer directives and transfer of messages even 
while wearing hearing aids.  

The veteran was afforded a VA audiological evaluation in July 
1997.  Pure tone thresholds, in decibels, were as follows:







HERTZ
500
1000
2000
3000
4000
RIGHT
NA
25
65
65
65
LEFT
NA
35
60
65
70

The average pure tone threshold was 65 decibels in the right 
ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition of 84 percent bilaterally.  

Another VA audiological examination was accomplished in 
December 1997.  It was noted that pure tones and speech test 
results appeared to offer the best estimates of hearing 
function at that time.  The examiner indicated that the 
medical file was reviewed.  On the authorized audiological 
evaluation in December 1997, pure tone thresholds, in 
decibels, were as follows:  







HERTZ
500
1000
2000
3000
4000
RIGHT
NA
35
70
65
65
LEFT
NA
35
65
70
70

The average pure tone threshold was 59 decibels in the right 
ear and 60 decibels in the left ear.  Speech audiometry 
revealed speech recognition of 84 percent in the right ear 
and of 88 percent in the left ear.  The examiner commented 
that the veteran had mild to severe sensorineural hearing 
loss above 500 Hz; 250 and 500 Hz were within normal limits, 
bilaterally.  The veteran had good speech discrimination, 
bilaterally.  

The veteran submitted some information concerning his 
November 1997 termination with Werner Enterprises, 
Incorporated.  The veteran claimed that his hearing loss with 
use of hearing aids caused considerable anxiety and some 
delays during his 11 months driving with Werner.  Termination 
was due to three minor accidents and a final accident in 
November 1997.  The veteran claims that the final accident is 
where the documents show his loss of hearing was a major 
factor in termination.  The veteran submitted an incident 
report taken from the driver of the truck that was struck as 
the veteran passed on his left side.  The report had been 
requested by the on-duty plant superintendent where the 
incident occurred.  The description of the incident indicates 
that the veteran tried to squeeze around another driver 
waiting in line to check out a trailer but hit the other 
truck and trailer.  Although the other driver yelled for the 
veteran to stop, the veteran kept on going until his trailer 
tires were up against the other truckdriver's tires and he 
could not go any further.  

The veteran also submitted a copy of a letter written to him 
when he worked for Mammoth Terminal for B. J. Cecil Trucking 
Incorporated.  The letter states that an investigation 
revealed that the veteran drove from an inspection site with 
the person checking the acid tank still on his trailer.  It 
was recommended that the veteran's employment be terminated 
in February 1998.  The veteran claimed that the checker had 
told him that she was returning to his truck after obtaining 
a flashlight from her car and he failed to hear her.  

In February 1998, the veteran claimed that the latest hearing 
test conducted by VA did not realistically test for his 
hearing loss due to interfering noises and did not use a 
reasonable tone.  The veteran also claimed, in February 1998, 
that his progressive and degenerative hearing loss was 
adversely affecting his ability to make a living.  His 
attempt to operate a home computer business before training 
for a commercial driver's license was greatly hampered by his 
inability to hear lenders and attorneys clear enough to 
converse with them on the telephone, even with all the 
hearing aids available.  

In a rating decision in July 1998, the RO decided that the 
rating action in October 1973 was clearly and unmistakably in 
error in denying service connection for hearing loss.  
Service connection was established for bilateral hearing loss 
with a zero percent evaluation assigned, effective 
September 19, 1973, the date the veteran's original 
application for compensation was received by VA.  This 
evaluation was increased to 10 percent, effective July 28, 
1994.  In this rating action, the RO also proposed to 
decrease the evaluation of the bilateral hearing loss to zero 
percent.  

The RO determined that the veteran was not entitled to a 
compensable evaluation for bilateral hearing loss, effective 
in September 1973, under the regulations in effect prior to 
December 18, 1987, or under the criteria for rating hearing 
loss which went into effect on December 18, 1987.  The RO 
explained how the evaluation was made under the regulations 
and provided charts. 

In July 1998, the RO also determined that the December 1997 
audiological examination results no longer supported a 
compensable evaluation for the veteran's hearing loss.  In 
this rating decision, the RO noted that, under 38 C.F.R. 
§ 3.105(a), it was proposing to reduce to zero percent the 
evaluation of the bilateral hearing loss.  The veteran was 
notified of the proposed reduction by a letter dated in 
August 1998.  In August 1998, in response to the rating 
action of the proposed reduction, the veteran requested a 
hearing in Phoenix as it was taking him some time to prepare 
materials.  In September 1998, the veteran requested copies 
of all his hearing tests.  A supplemental statement of the 
case was issued in September 1998.  

The veteran submitted a duplicate copy of an August 1994 
audiological record and a copy of an August 1998 audiological 
record both prepared by Ms Gasch at the Arizona Hearing 
Specialists.  Ms. Gasch commented that the veteran's hearing 
loss had remained stable since the last evaluation in August 
1994.  In September 1998, the veteran contended that the 
independent audiological evaluation by Ms. Gasch did not 
support the RO's findings that there was improvement in his 
hearing loss.  He noted that Ms. Gasch found no improvement 
and only a minuscule drop in hearing since the last test.  

The veteran wrote that he had been unemployed and diligently 
seeking employment since May 1998, with his last three jobs 
having been terminated primarily due to his hearing loss.  He 
further noted that not only were past jobs lost due to his 
hearing loss, but also that he was having great difficulty 
finding any reasonable work that would accommodate his 
hearing impairment.  In addition, he noted that family 
relations were strained due to his poor hearing.  

The veteran noted that he had requested a personal hearing to 
be scheduled after September 1998 to allow him time to obtain 
and evaluate hearing charts.  He wrote that this request was 
made primarily to clarify, elaborate, or answer questions on 
his answer to the RO's findings.  The veteran provided 
detailed information about his employment from 1968 to the 
present.  

In September 1998 the veteran requested that a hearing test 
be rescheduled at the VA Medical Center in Phoenix, as he was 
not satisfied with the testing which had been done at the VA 
Medical Center in Tucson.  He stated that testing done by a 
private audiologist indicated his hearing had remained stable 
since testing four years earlier in 1994.  

Because of the veteran's complaints about the quality of the 
audiometric testing conducted in Tucson, reexamination was 
held at the VA Medical Center in Phoenix.  On the 
audiological evaluation in December 1998, pure tone 
thresholds, in decibels, were as follows:  







HERTZ
500
1000
2000
3000
4000
RIGHT
NA
25
65
65
65
LEFT
NA
35
70
70
70

The average pure tone threshold was 55 decibels in the right 
ear and 61 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The remarks 
noted that the veteran had moderately severe sensorineural 
hearing loss above 1,000 Hz, bilaterally.  It was noted that 
the claims file was not available for review prior to 
testing.  

A rating decision in April 1999 reduced the rating for the 
veteran's hearing loss from 10 percent to zero percent, 
effective July 1, 1999.  The veteran's hearing loss was 
evaluated in accordance with the provisions of the rating 
schedule, specifically, in accordance with Table VI, numeric 
designation of hearing impairment, and Table VII, percentage 
evaluations for hearing impairment.  

In the April 1999 rating decision, the RO noted that 
compensable loss of hearing was not shown on the audiometric 
examinations conducted in July 1997, December 1997 or 
December 1998.  It was also noted that although the veteran 
claimed his difficulty hearing resulted in termination of 
employment and inability to secure new employment, this was 
not objectively shown.  The veteran was notified by letter in 
April 1999 of the reduction.  A supplemental statement of the 
case was also issued in April 1999.  

In June 1999, the veteran provided additional information 
about the effect of his hearing loss on his employment, 
indicating that he had just lost another job due in part or 
totally to his hearing loss.  The veteran asked why, if the 
RO acknowledged there had been no change in hearing loss 
since August 1998, was the 10 percent evaluation being 
reduced to zero percent.  

The veteran wrote in December 1999 that he was commenting on 
the supplemental statement of the case and adding additional 
information.  After discussion with his medical providers, 
the veteran questioned how "nerve deafness" could improve 
from age 56 to age 61 without surgery.  He indicated that 
everyone agreed that his hearing had shown only a slight 
worsening in the last five years.  He questioned after being 
granted a 10 percent disability evaluation in December 1994 
how there could be subsequent improvement.  The veteran 
claims that his many job losses, as detailed in his letter in 
September 1998, supplied proof that poor hearing was a major 
factor in his inability to make a living for his family.  The 
veteran claimed that he was due his rightful entitlement to 
disability from September 19, 1973, the date established for 
service connection for his bilateral hearing loss as defined 
in the rating decision in July 1998.  The veteran claimed 
that his disability should be granted a reasonable 20 percent 
loss or greater under extraschedular consideration if 
necessary.  

In April 2000, the veteran requested an audiological 
examination at the Tucson VA Medical Center.  On the 
authorized audiological evaluation in May 2000, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
65
65
65
LEFT
NA
40
70
75
75

The average pure tone threshold was 56 decibels in the right 
ear and 65 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 68 percent in the left ear.  The examiner 
commented that the veteran had mild slopping to severe high 
frequency sensorineural hearing loss, bilaterally, with 
hearing within normal limits below 1,000 Hz, bilaterally.  
The veteran had good word recognition in the right ear and 
poor in the left ear.  The examiner indicated that the claims 
file was available for review at the time of this 
examination.  It was reported that pure tone and speech test 
results appeared to offer the best estimates of hearing 
function at that time.  

In a rating decision in July 2000, the RO granted a 
10 percent evaluation effective July 28, 1994.  Regarding the 
reduction to zero percent, effective July 1, 1999.  the RO 
noted that the results of the recent test, based on VA 
hearing loss charts, translated to a 10 percent rating.  The 
RO restored the 10 percent rating from the date it was 
originally granted on July 28, 1994.  The RO noted that the 
veteran almost qualified for an exception to the normal 
evaluative rules which allowed the using of a chart which 
does not employ word discrimination scores and percentages if 
it was to the veteran's advantage.  Granting benefit of the 
doubt, the veteran's hearing loss was also figured using the 
second chart which also was consistent with a 10 percent 
rating.   

In a supplemental statement of the case in July 2000 the RO 
notified the veteran that, based on clear and unmistakable 
error, the date of the grant of service connection for 
bilateral hearing loss was being changed from July 28, 1994, 
to September 19, 1973, thereby resolving part of the 
veteran's appeal.  However, the RO determined there was no 
evidence that the veteran's hearing loss met VA criteria for 
a compensable rating prior to the July 28, 1994, the date 
when 10 percent was previously awarded.  

In August 2000, the veteran wrote that his rating should be 
at least 20 percent for past and present hearing loss, noting 
that the latest detailed hearing test translated to a solid 
10 percent rating.  He claimed that this test given in 
isolation was not even close to 100 percent absolute 
scientific certainty in discerning ability to hear human 
speech ranges with interfering sounds of different volume and 
different frequencies.  He also contended that his job losses 
were directly related to hearing loss even with hearing aids 
that were required by law in driving situations.  The veteran 
claimed that he had suffered discrimination due to his 
hearing handicap and that since leaving the Air Force in 
1966, his hearing loss had resulted in a great deal of 
stress, embarrassment, and monetary loss.  He claimed that to 
receive the lowest possible rate of 10 percent for these 
losses was unconscionable and that the benefit of any doubt 
had been given to VA in this case.  

The veteran further contended that the effective date should 
be the date of separation from the Air Force.  He stated that 
if the law forbade this date then the claim should be paid 
from the date stated on the rating decision, which gave the 
effective date in September 1973.  He argued that there was 
ample evidence in his file to prove that the 10 percent 
disability existed on September 20, 1973.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In 1973, the severity of hearing loss was determined by 
comparison of controlled speech reception test results or 
pure tone audiometry with specific criteria set forth at 38 
C.F.R. Part 4, §4.85, Tables I and II, Diagnostic Codes 6277 
through 6297 (1973).  In cases where no other data was 
available, comparison of conversational voice in feet with 
specific criteria would be used for the purpose of service 
connection or evaluation.  38 C.F.R. Part 4, § 4.87, Table II 
(1973). 

In March 1976, the regulations were changed and Tables IV and 
V replaced Tables I and II; and §4.87 was redesignated 
§ 4.86a and § 4.87 defined impairment of auditory acuity.  
The new charts showing the literal designation of hearing 
loss were based on the ISO (ANSI) standards.  38 C.F.R. Part 
4, § 4.85, Tables IV and V (1976). (41 Fed. Reg. 11298, Mar. 
18, 1976).  After the March 1976 change, Table V was amended 
at 41 Fed. Reg. 34257, Aug. 13, 1976.  Table V shows the 
ratings for hearing impairment with the diagnostic codes.

In October 1978, the regulations pertaining to impairment of 
auditory acuity were revised and Tables VI and VII replaced 
Tables IV and V.   The charts for Table VI shows the literal 
designation of hearing loss based on the ANSI standards.  The 
chart for Table VII shows the ratings for hearing impairment 
with the diagnostic codes.  43 Fed. Reg. 45358, Oct. 2, 1978.  

In November 1987, the regulations were revised and evaluation 
of hearing impairment was to be made by examinations using 
controlled speech discrimination tests together with the 
results of the puretone audiometry and using Table VI.  The 
percentage evaluation would be found from Table VII, which 
shows the percentage evaluations and the diagnostic codes 
from 6100 to 6110.  A new Table VIa provided numeric 
designations based solely on puretone averages and was for 
application only when certified necessary by the Chief of the 
Audiology Clinic.   52 Fed. Reg. 44119, November 18, 1987.  
Section 4.86a was amended in November and December 1987 
regarding establishing service connection based on evidence 
other than puretone audiometry and controlled speech 
discrimination.

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100. See also 64 Fed. Reg. 25208 and 25209, 
published at 38 C.F.R. § 4.85-4.87 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from zero to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the 

Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25,202-10 (May 11, 1999) (effective 
June 10, 1999).

A compensable evaluation for bilateral defective hearing is 
assigned when the combination of hearing acuity levels in 
both ears is at least I and X, II and V, or III and IV. 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 6110, Tables 
VI and VII (2000).

For the purpose of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.105(a), 19.192.

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 
1991).  The implementing regulation clarifies this to mean 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000). 

If a claim for service connection is received within one year 
after separation from active service, the effective date for 
the grant of service connection for a disability will be the 
day following separation from service or date entitlement 
arose; otherwise, if a claim for service connection is filed 
more than one year after separation from service, or if a 
claim is reopened after a final disallowance, the effective 
date for the grant of service connection for a disability 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (1973). 


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO has met its obligations to the veteran under the new 
legislation.  The veteran has had VA audiological 
examinations and the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  The veteran has also been 
advised of the evidence needed to support his claim and of 
the applicable laws and regulations.  Further, the veteran 
has obtained representation and his representative has 
prepared argument on his behalf.  Thus, the appellant will 
not be prejudiced by the Board deciding the merits of his 
claim without remanding the case to the RO for consideration 
under the new legislation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. 
Reg. 49,747 (1992).      

Although the veteran requested a hearing at the RO on the 
issue of the reduction of his ten percent disability 
evaluation, it does not appear that he was afforded one.  The 
veteran stated that he wanted to clarify, elaborate or answer 
questions that the RO might have on information he provided 
in response to the proposed reduction.  However, during the 
pending appeal, the RO restored the 10 percent rating for 
bilateral hearing loss from the original date of assignment, 
July 28, 1994.  In view of the foregoing, the Board finds 
that the veteran was not prejudiced by not being afforded a 
hearing at the RO inasmuch as the issue is now moot.  

The Board notes that the veteran has appealed an initial 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

As service connection was granted with an effective date of 
September 19, 1973, the veteran's bilateral hearing loss will 
be evaluated under the rating criteria in effect from 
September 1973.  

In addition, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised criteria may not be applied earlier 
than the effective date of the revised regulations.  Rhodan 
v. West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 
5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must also evaluate the veteran's claim for an initial rating 
greater than 10 percent from June 10, 1999, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.

Although the new regulations were not in effect when the 
December 1994 rating decision was made, the RO considered the 
new regulations and provided notice to the veteran and his 
representative in a Supplemental Statement of the case issued 
in July 2000.  Since the veteran and his representative have 
had an opportunity to submit evidence and argument related to 
the new regulations, due process considerations have been 
fulfilled.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran's statements are observations of symptomatology 
of hearing loss and are corroborated by the medical evidence 
that the veteran has a bilateral hearing loss.  However, the 
severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.85 of the VA's Schedule for Rating 
Disabilities.  The veteran further contends that in his case, 
the schedular evaluation is inadequate and requests extra 
schedular consideration under 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.321(b)(1).

Inasmuch as the veteran has not submitted any clinical 
evidence other than that which has already been discussed 
above regarding his bilateral hearing loss, the Board is 
constrained by the evidence of record.  While the veteran's 
disagreement with the regulations used for evaluation is 
noted, the Board is bound by the rules and regulations 
governing the evaluation of service-connected disabilities.

No judgment is required in assigning percentage values for 
payment purposes in the case of hearing loss.  The scores of 
the hearing tests are compared with the appropriate chart(s) 
and the results are read.  As described by the Court, the 
assignment of disability ratings in hearing cases is derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

On the separation evaluation in April 1966 pure tone 
thresholds (under ASA standards which were then utilized by 
the service departments and VA), in decibels, were as 
follows:








500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
35 (45)
35 (40)
LEFT
-5 (10)
-5 (5)
    0 
(10)
40 (50)
30 (35)

In 1973, hearing loss was evaluated on the basis of a chart 
that showed literal designations of hearing loss.  To obtain 
the literal designation, either the results obtained on 
speech reception tests or the results of pure tone audiometry 
at 500, 1000 and 2000 Hertz were used.  Since only pure tone 
thresholds were available on the service separation 
examination, those are the results on which the initial 
rating must be based.  Initially, the average loss of 
decibels at frequencies 500, 1,000 and 2,000 was to be 
determined.  In this case it was -7 in the right ear and -3 
in the left ear.  At the same frequencies, no threshold was 
higher than zero decibels in either ear.  Applying these 
results to the appropriate table, the literal designation of 
"A" is obtained for each ear, which equates to a zero 
percent rating under Diagnostic Code 6297.  38 C.F.R. 
§ 4.87(a) (1973).  Thus, the veteran was not entitled to a 
compensable rating as of September 19, 1973.

Neither is the veteran entitled to a compensable evaluation 
under the criteria for rating hearing loss that went into 
effect on March 18, 1976, as amended on August 13, 1976.  
This provided a new chart based upon ISO (ANSI) standards.  
The conversion of ASA units to ISO units results in an 
average decibel loss of 5 for the right ear and 8 for the 
left ear, with no threshold higher than 10.  This translates 
to a literal designation of A on Table II for each ear and 
equates to a zero percent evaluation under DC 6297.  This 
would not entitle the veteran to a compensable evaluation for 
hearing loss as of August 13, 1976 or as of October 1978 when 
there was another change to the hearing regulations which 
does not require evaluating this veteran's hearing loss in a 
different manner from that used as of August 13, 1976.  

Neither is the veteran entitled to a compensable evaluation 
under the criteria for rating hearing loss which went into 
effect on December 18, 1987.  Under those criteria both pure 
tone and speech discrimination scores are used, unless the 
Chief of the Audiology Clinic certifies that language 
difficulties or other factors warrant the use of only pure 
tone thresholds (Table VIa).  See 38 C.F.R. § 4.85(c).  The 
average hearing threshold level is measured by pure tone 
audiometry at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz (cycles per second).  The results of the April 
1966 separation evaluation reveal puretone threshold averages 
for the right and left ears of 23 and 25 decibels, 
respectively.  As the April 1966 evaluation provides only 
pure tone thresholds, the Board has considered whether 
evaluating the veteran's hearing loss under Table VIa would 
provide a compensable evaluation.  Table VIa provides that 
for average puretone decibel loss from 0 to 41, a numeric 
designation of I is assigned for each ear.  This results in a 
zero percent evaluation under DC 6100.  

The 1989 and 1994 private audiological records are not 
adequate for rating purposes, as they don't meet the rating 
criteria.  No figure is provided for the 3,000-decibel level 
and it is not indicated what speech stimulus materials were 
used for discrimination testing.  As such, they cannot be 
used for rating purposes although they appear consistent with 
the findings of the November 1994 VA audiological evaluation. 

The November 1994 VA audiological evaluation revealed pure 
tone threshold averages for the right and left ears of 56 and 
55 decibels, respectively.  The speech recognition ability 
for the right and left ears was 78 and 74 percent, 
respectively.  The findings on that examination reflect Level 
IV hearing for the right ear and Level V hearing for the left 
ear.  Mechanical application of the rating schedule to those 
findings on audiometric testing results in a ten percent 
rating.

The July 1997 audiological evaluation revealed pure tone 
threshold averages for the right and left ears of 65 and 59 
decibels, respectively, and speech recognition ability was 84 
percent, bilaterally.  The findings on that examination 
reflect Level III hearing for each ear, which equates to a 
zero percent rating.

The December 1997 audiological evaluation produced pure tone 
threshold averages for the right and left ears of 59 and 60 
decibels, respectively.  The speech recognition ability for 
the right and left ears was 84 and 88 percent, respectively.  
Those findings reflect Level III hearing for the right ear 
and Level III hearing for the left ear, which warrant a zero 
percent rating.
 
On the December 1998 audiological evaluation, the pure tone 
threshold averages for the right and left ears were 55 and 61 
decibels, respectively.  The speech recognition ability for 
the right and left ears was 96 and 96 percent, respectively.  
Those findings equate to Level I hearing for the right ear 
and Level I hearing for the left ear, thereby resulting in a 
zero percent rating. 

The May 2000 audiological evaluation revealed pure tone 
threshold averages for the right and left ears of 56 and 65 
decibels, respectively, with speech recognition ability for 
the right and left ears of 84 and 68 percent, respectively.  
These findings reflect Level II hearing for the right ear and 
Level V hearing for the left ear, equating to a ten percent 
rating.

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he would be entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  There were no substantive changes in the 
language with regard to hearing disabilities that are not 
considered "exceptional patterns of hearing impairment" under 
the amended 38 C.F.R. § 4.86.  The numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used. 

There are several special provisions in the new criteria 
which may provide higher evaluations in some cases but the 
audiology results in December 1998 and in May 2000 do not 
show that the veteran's scores qualify for consideration in 
either case since there is not a 55 decibel loss at each of 
the four specified frequencies nor is there a 30 decibel loss 
or less at 1000 Hertz with a 70 decibel loss at 2000 Hertz.  
Thus, the Board finds that there is no prejudice to the 
veteran with regard to the above determination.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board has considered all the evidence consistent with the 
Court's decision in Fenderson.  A rating greater than zero 
percent for bilateral hearing loss from September 19, 1973 
and greater than 10 percent from July 28, 1994, therefore, is 
not warranted at this time.  As the preponderance of the 
competent evidence in this case clearly is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) are not 
for application.

The Board further notes that although the decision herein 
included consideration of the Court's decision in Fenderson, 
supra, the veteran has not been prejudiced by such 
discussion.  He has been advised of the laws and regulations 
pertinent to disability evaluation to include those relevant 
to impairment of hearing.  Again, he has been afforded an 
examination and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  

Therefore, the results of the audiological evaluations during 
the pending claim, do not show that the veteran was entitled 
to an evaluation for bilateral hearing loss greater than zero 
percent for the period from September 19, 1973 and greater 
than ten percent from July 28, 1994.

With regard to the veteran's claim for an earlier effective 
date, the effective date of service connection for bilateral 
hearing loss is established as September 19, 1973.  This is 
the date the veteran's original application for compensation 
was received by VA.  The veteran's initial claim was not 
received within a year of his separation from service on 
May 9, 1966.

A rating decision in October 1973 denied service connection 
for defective hearing, and although the veteran initiated an 
appeal, he did not perfect it.  Consequently, the denial 
became final.  In July 1998, the RO determined that clear and 
unmistakable error had been made in the October 1973 rating 
decision, granted service connection for bilateral hearing 
loss, and assigned September 19, 1973, as the effective date 
for the grant of service connection. 

According to the regulations, the effective date of service 
connection based on a finding that a prior decision contained 
clear and unmistakable error is the date from which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.400(k).  The regulations in effective at the time of the 
veteran's claim in 1973 provide that if the claim for service 
connection is not received within one year of separation from 
service, the effective date of service connection is the date 
the claim is filed or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  
As noted above, the veteran's initial claim for service 
connection for hearing loss was received on September 19, 
1973, which is more than one year after his separation from 
service.  

Although the veteran contends that an effective date earlier 
than September 19, 1973, should be granted as the evidence 
includes an actual audiological examination conducted by 
K.W.N. within one year of separation from service, and that 
there was ample evidence that disabling problems were causing 
income loss and social problems long before 1973, he 
initially submitted a claim for service connection for 
bilateral hearing loss on September 19, 1973.  The Board 
notes that the 1964 audiological evaluation report was the 
result of private testing and there is no indication in the 
record before the Board that this report was received by VA 
until September 1973.  As of 1992 VA treatment and evaluation 
records are constructively included within the record; 
however, private treatment records are not.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Because the date of 
claim is later than the date on which entitlement possibly 
arose, the veteran is not entitled to an effective date prior 
to September 19, 1973, for the grant of service connection 
for bilateral hearing loss as a matter of law.  See Shields 
v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective 
date cannot be granted in the absence of a valid claim).

Since his claim was received more than one year after 
separation from service, the effective date cannot be prior 
to the date of his claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  The veteran's claim was received on 
September 19, 1973.  Inasmuch as the RO has assigned an 
effective date of September 19, 1973, for the grant of 
service connection, the provisions of 38 U.S.C.A. § 5110(a) 
prevent the Board from establishing an effective date prior 
to that selected by the RO.

Under appropriate law and VA regulation, the Board can find 
no basis for granting an effective date prior to September 
19, 1973, and the claim is denied.  





ORDER

A schedular evaluation greater than zero percent for 
bilateral hearing loss prior to July 28, 1994 is denied.

A schedular evaluation greater than 10 percent for bilateral 
hearing loss from July 28, 1994 is denied.  

The claim of entitlement to an effective date earlier than 
September 19, 1973 for entitlement to service connection for 
bilateral hearing loss is denied. 


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In regard to extraschedular consideration of the veteran's 
claim for an increased rating , he contends that his hearing 
loss, even with hearing aids, has interfered with his 
employment.  In its April 1999 rating decision, the RO noted 
that the case had not been submitted for extraschedular 
consideration because there was no unusual factor of 
disability shown and that although the veteran claimed 
hearing loss resulted in termination of employment and 
inability to secure new employment, this was not objectively 
shown.  

The record reflects that in September 1998 the veteran 
provided a history of employment difficulties since 1967 
which he believed resulted from his hearing loss.  In a 
December 1998 letter, he reported losing his job as a truck 
driver with a transportation company as the result of his 
poor hearing.  However, a statement from Harvey Trucking 
Incorporated indicates that the veteran last worked for that 
company in May 1998 and that his employment was terminated 
because he was not a safe driver and did not look at what was 
happening.  Nothing was said of hearing loss.  

In June 1999, the veteran provided additional information 
about the effect of his hearing loss on his employment, 
noting that he had just lost another job due, at least in 
part, to his hearing loss.  He claimed that employers were 
hesitant to indicate that hearing loss was a reason for his 
termination they did not like to cites a handicap as a reason 
for termination.  

The veteran has submitted a December 1999 letter from his 
immediate supervisor at Safe Ride Services, Inc. where he was 
his last employed.  The dispatcher wrote that the veteran was 
terminated at the end of his probation period for failure to 
meet the standards for Safe Ride drivers.  It was the 
dispatcher's opinion that the veteran's inability to hear 
instructions was a major factor in his failure to carry out 
his duties as a driver, noting that "His failure to 
understand verbal communications, even while wearing hearing 
aids, caused numerous delays and confusion in our day-to-day 
operations." 

The veteran has also submitted some information concerning 
his November 1997 termination with Werner Enterprises, 
Incorporated, due to three minor accidents and a final 
accident in November 1997.  The veteran claims that an 
incident report regarding the final accident shows that his 
loss of hearing was a major factor in termination.  He also 
submitted a copy of a letter recommending that his employment 
be terminated in February 1998 when he worked for Mammoth 
Terminal for B. J. Cecil Trucking Incorporated, claiming that 
his loss of hearing resulted in an incident for which his 
employment was terminated.  

In addition, the veteran has submitted a December 1999 letter 
from his immediate supervisor at Safe Ride Services, Inc.  
The dispatcher wrote that the veteran was terminated by 
management at the end of his probation period for failure to 
meet the standards for Safe Ride drivers.  It was the 
dispatcher's opinion that the veteran's inability to hear 
instructions on the radio telephone and on other occasions 
was a major factor in his failure to carry out his duties as 
a driver.  "His failure to understand verbal communications, 
even while wearing hearing aids, caused numerous delays and 
confusion in our day-to-day operations."  

More recently, in June 1999 the veteran wrote that he had 
just lost a job with Sears at least in part due to hearing 
loss.  

The duty to assist involves obtaining relevant reports where 
indicated by the facts and circumstances of the individual 
case, particularly where the RO is on notice that records 
supporting the veteran's claim exist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  With the veteran's consent the RO 
should request employment information 
from Werner Enterprises, Incorporated; 
Mammoth Terminal for B. J. Cecil Trucking 
Incorporated; Safe Ride Services, Inc.; 
and Sears.  This information should 
include the reason(s) for termination of 
the veteran's employment.  (The RO is 
reminded that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).)  

4.  After the foregoing has been 
accomplished to the extent possible, the 
RO should again consider whether the case 
warrants referral for an extraschedular 
rating for and, if so, such should be 
accomplished.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals






